DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16623021 received on 8/12/2022. Claims 1-12 are cancelled. Claim 13 is amended. Claim 21 is added. Claims 14-20 are previously presented. Claims 13-21 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/12/2022, with respect to claims 13 and 18 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a combination of an electronic machine control unit and an electronic brewer control system for a beverage preparation machine; wherein the beverage preparation machine comprises a brewing device including: a brewing chamber configured to receive a material to be brewed; one or more members arranged to cooperate with the brewing chamber to prepare beverages; and one or more electric actuators operable to mutually move the members and the brewing chamber to prepare beverages; wherein the electronic machine control unit is external to the brewing device, and the electronic brewer control system is configured to be associable to the brewing device to allow operation of the brewing device to be electronically controlled; the electronic brewing control system comprises: a sensory system configured to output electrical signals to allow relative position of one or more of the members and of the brewing chamber to be determined during a beverage preparation cycle; and an on- board electronic brewer control unit separate from the electronic machine control unit and configured to be electrically connectable to the electronic machine control unit through a fieldbus-based communication network, the on-board electronic brewer control unit being connected to the sensory system to receive electrical output signals therefrom, and to the electric actuator(s) to supply electrical control signals thereto; wherein the electronic machine control unit is configured to output to the on-board electronic brewer control unit, through the fieldbus-based communication network, commands relating to the operation of the brewing device; wherein the on-board electronic brewer control unit is configured to: receive from the electronic machine control unit, through the fieldbus-based communication network, commands relating to the operation of the brewing device; and interpret and execute the received commands to responsively output, also based on electrical signals from the sensory system, electrical control signals for the electric actuator(s); wherein the electronic brewer and machine control units are configured to cooperate through a master-slave communication   architecture, in which the on-board electronic brewer control unit is the slave electronic control unit, and the electronic machine control unit is the master electronic control unit (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887